                                          -====:=.=~- --· ..
                                     Ii USDC SONY
                                     I
                                                                              1
                                                                              'I
                                      Il DOCUMENT        .                    I\l,r
UNITED STATES DISTRICT COURT          1
                                         1'.LECTRONICALLYFILED                I;
SOUTHERN DISTRICT OF NEW YORK
                                     I    DOC#:                      I /          l
                                         L~-;~~ ~-   ~ '1 : .D: /   / '   I~--:
 FELIX SANCHEZ,

           Plaintiff,
                                               c:,ii/
                                         99-g-1911                  ( JSR)
           -against-
                                         ORDER
 SUPERINTENDENT LEONARD A.
 PORTUONDO ET AL.,




JED S. RAKOFF, U.S.D.J.

     In 1992, petitioner Felix Sanchez was convicted of murder,

attempted murder, and gun possession, and was sentenced to an

aggregate term of 50 years to life in prison. His convictions

were affirmed on appeal. On December 3, 1998, Sanchez filed an

initial petition seeking habeas corpus relief, which this Court

denied as untimely on January 12, 2000. ECF No. 8. Now before the

Court is Sanchez's most recent affidavit, filed on October 16,

2019, attempting to "show[] good cause why the petition should

not be barred by the one-year statute of limitation bar set forth

in the AEDPA." Sanchez Letter at 1, ECF No. 14                (citing to the

magistrate order recommending dismissal of Sanchez's initial

habeas petition, Sanchez v. Portuondo, No. 99 CIV. 1911, 1999 WL

549011 (S.D.N.Y. July 28, 1999)).

    Although it is not entirely clear from his correspondence

with the Court, Sanchez primarily appears to request that the
                                1
Court reopen its prior judgment dismissing his initial habeas

petition as untimely. Sanchez's affidavit largely focuses on why

his prior habeas petition is not time-barred because a showing of

actual innocence can excuse a first-time habeas petition's

untimeliness. McOuiggin v. Perkins, 569 U.S. 383     (2013). The

affidavit also, however, asserts some new constitutional

challenges to his murder and attempted murder convictions.

     Liberally construed, Sanchez's application thus appears to

be both a motion for relief from the habeas judgment under Rule

60(b) of the Federal Rules of Civil Procedure, 1 as well as a

"second or successive" petition under 28 U.S.C. § 2244(b).

Sanchez's Rule 60(b) claim only plausibly falls under Rule

60(b) (6), which allows a court to reopen a case for "any.

reason that justifies relief" other than the five enumerated

reasons provided in Rule 60 (b) (1)- (5). Fed. R. Civ. P. 60 (b) (6).




1
  Sanchez does not explicitly seek relief under Rule 60(b), and
it is possible that he is simply asserting a second habeas
petition. The Second Circuit, however, "has cautioned district
courts not to precipitously convert all post-conviction motions
into second or successive collateral attacks." Gitten, 311 F.3d
at 532. Because Sanchez appears to be "trying only to persuade
the District Court that its denial of his initial collateral
attack was subject to challenge," id. at 533, the Court construes
his application as seeking to reopen the case under the mechanism
the Federal Rules provide for doing so, Rule 60(b). See also
Gonzales v. Crosby, 545 U.S. 524, 530-35 (2005) (finding that a
habeas application may properly be considered as a Rule 60(b)
motion if it attacks the merits of a judgment that denied habeas
relief on non-substantive grounds such as untimeliness).
                                  2
     When confronting a Rule 60(b) motion that "also includes one

or more claims that appear to constitute a second collateral

attack on the same conviction," the Court has two options. Gitten

v. United States, 311 F.3d 529, 530 (2d Cir. 2002). First, the

Court may notify the petitioner of its intent to transfer the

case to the Second Circuit, thereby giving the petitioner the

chance to avoid transfer by withdrawing the portion of the motion

that raises constitutional claims. Id. at 534. Second, the Court

may evaluate the portion of the motion that falls within Rule

60(b) and, if it finds it meritless, dismiss both the Rule 60(b)

portion of the motion, as well the remainder of the petition as

"beyond the scope of Rule 60(b) ." Id. The Court adopts the second

approach here.

     Because the Court finds that Sanchez's Rule 60(b) motion is

untimely, it dismisses the entirety of his application. A Rule

60(b) (6) motion must "be made within a reasonable time" after the

judgment being challenged was entered. Fed. R. Civ. P. 60 (c) (1)

In this case, it has been nearly twenty years since this Court

entered the judgment that Sanchez now seeks to revisit.

Furthermore, there is no apparent reason why Sanchez could not

have sought relief earlier. Sanchez came into possession of the

alleged evidence of his actual innocence "[r]ight after"

sentencing, Aff. of Felix Sanchez~ 10, ECF No. 16, and Supreme

Court precedent allowing equitable tolling based on actual
                                 3
;

    innocence is more than six years old. See McOuiggin, 569 U.S. 383

    (2013). Sanchez's Rule 60(b) motion is thus denied as untimely

    and his constitutional claims are denied as beyond the scope of

    Rule 60 (b).

         SO ORDERED.

    Dated:     New York, NY

               January   .!f_,   2020       JED S. RAKOFF, U.S.D.J.




                                        4
